Opinion by
William W. Poster, J.,
“ The general rule as to the measure of damages in an action of trover, undoubtedly is well settled to be the value of the *479goods at the time of the conversion, to which may be added interest up to the time of the trial, unless there were some circumstances of outrage in the case, when the jury may give more: ” Neiler v. Kelley, 69 Pa. 403, and see cases there cited. The plaintiff, by his testimony, definitely fixed the value of the cows and wagons taken from him. On satisfying the jury that they were wrongfully taken, he could recover as damages their value with interest to trial, but not for the loss of the calves and milk which the cows might subsequently produce. From this it follows that the first two assignments of error must be sustained. We have not the body of the charge before us. We do not know what general instructions were given to the jury. The remaining assignments of error are to answers to points. An examination of the testimony does not convict the court below of reversible error in these answers. The first and second assignments of error are sustained, the judgment is reversed, and a new venire is awarded.